United States Court of Appeals
                               For the First Circuit
No. 03-1176

                                       JESSE CAISSE,

                                     Plaintiff, Appellant,

                                               v.

           LARRY E. DUBOIS, Individually and as the former Commissioner
             of Correction; MICHAEL MALONEY, Individually and as the
          present Commissioner of Correction; JOHN NOONAN, Individually
                     and as Director of Health Care Services Division;
        DIANE SILVER, Individually and as Director of Classification Division;
              MICHAEL J. ASHE, Individually and as Sheriff of Hampden
               County Correctional Center; JOHN DOE, Individually and as
        Sheriff of Hampshire County Sheriff's Office; WILLIAM H. COALTER,
            Individually and as Superintendent of MCI/Concord; UNKNOWN
    MEMBERS OF HAMPDEN COUNTY CORRECTIONAL CENTER, Individually and
             in their official capacities; UNKNOWN STAFF MEMBERS OF
             HAMPSHIRE COUNTY SHERIFF'S OFFICE, Individually and
       in their official capacities; UNKNOWN MEMBERS OF MCI/CONCORD,
                                    Defendants, Appellees.



                                          ERRATA

      The opinion of the court issued on October 6, 2003, is amended as follows:

      On page 11, line 3, insert "the" between "on" and "merits"

      On page 12, line 3, insert "727" after "721"